UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139395 LOCATION BASED TECHNOLOGIES, INC. (Name of registrant as specified in its charter) Nevada 20-4854758 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 49 Discovery, Ste. 260, Irvine, California 92618 (Address of principal executive offices) 888-600-1044 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: None Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐
